DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 8 areobjected to because of the following informalities:  
Claim 4, line 3, "whereL1" should be --where L1--
Claim 8, line 2, "whereL1" should be --where L1--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "ground contact surface inner end portions" and "ground contact surface outer end portions" in lines 20 and 24. It is unclear as to what part of the tire possesses the recited end portions. Claim 1 recites the shoulder lug grooves as having "inner end portions" (line 7) and the narrow 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is represented by Dixon (D514059), Yumii (US 2012/0067486), Murata (US 2010/0200134), Diensthuber (EP0609195), Ushikubo (EP 0722851), Fischer (EP3124290), Kubota (JP2012-091734), and Yamagishi (JP06-032117).
Dixon ('059) discloses a tire tread comprising a plurality of main grooves, shoulder lug grooves, and narrow grooves extending between adjacent shoulder lug grooves. While it appears at least a plurality of narrow grooves cross the tread edge (albeit tread edge is not specifically illustrated), there is no teaching or suggestion to provide the shoulder lug grooves with raised bottom portions as recited in the claim, particularly with regards to the positioning of the inner and outer end portions of the narrow grooves relative to the raised bottom portions. The other prior art of record similarly fail to teach the combination of narrow grooves and raised bottom portions as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749